DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 3, 8, 13, and 18 are objected to because of the following informalities:
narrow bandwidth - -
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (hereinafter “Yang”, US 2018/0049108) in view of Hussain et al. (hereinafter “Hussain”, US 2018/0049201), in view of Ke et al. (hereinafter “Ke”, US 2019/0037377).
Regarding claims 1, 6, 11, and 16, Yang discloses a method, an apparatus, and a non-transitory computer-readable medium storing code for wireless communication, comprising:
determining a first traffic load parameter for cellular communications over a wireless medium (i.e., estimating the load for the LTE mode as described in paragraph 0036) and a second traffic load parameter for machine-type communications (MTC) over the wireless medium (i.e., estimating the load for the eMTC mode as described in paragraph 0036); and
selecting a bandwidth for a data transmission associated with the wireless device, wherein the selecting comprises selecting the bandwidth based at least in part 
Yang, however, does not expressly disclose:
identifying a bandwidth capability of a wireless device; and
selecting between a narrowband bandwidth and a wideband bandwidth for a data transmission associated with the wireless device, 
wherein the selecting comprises selecting the narrowband bandwidth based at least in part on the identified bandwidth capacity of the wireless device, at least one of an available transmit power or a pathloss value associated with the wireless device satisfying a threshold value, and an available number of resource blocks for the data transmission being below a threshold number of resource blocks for selecting the narrowband bandwidth.   
In a similar endeavor, Hussain discloses robust downlink control information with flexible resource assignments.  Hussain also discloses:
identifying a bandwidth capability of a wireless device (i.e., selecting a resource assignment that does not exceed the RF bandwidth capabilities of the UE as described in paragraph 0066).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to recognize and provide supports based on capabilities of devices.  

In a similar endeavor, Ke discloses a method and equipment for determining IoT service, and method and equipment for controlling IoT service behavior.  Ke also discloses selecting between a narrowband bandwidth and a wideband bandwidth for a data transmission associated with the wireless device (i.e., determining whether to allocate narrowband or wideband resources as described in paragraph 0228). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network capacity.  
The Examiner further notes that even though the combination of Yang, Hussain, and Ke does not expressly disclose wherein the selecting comprises selecting the narrowband bandwidth based at least in part on the identified bandwidth capacity of the wireless device, at least one of an available transmit power or a pathloss value associated with the wireless device satisfying a threshold value, and an available number of resource blocks for the data transmission being below a threshold number of resource blocks for selecting the narrowband bandwidth.  However, the teachings of Yang, Hussain and Ke still meet the claims requirements because the selection between the narrowband bandwidth and the wideband bandwidth is based at least “in part” of these claim parameters, and not all parameters recited within claim.  In other words, since Yang, Hussain and Ke expressly discloses the selection of the narrowband 
	Furthermore, Yang also discloses an apparatus comprising:
a processor, a memory in electronic communication with the processor; and instructions stored in the memory and operable (paragraphs 0053, and as shown in Fig. 4).

Regarding claims 3, 8, 13, and 18, ang, Hussain, and Ke disclose all limitations recited within claims as described above.  Yang also discloses wherein the selection of the bandwidth is based at least in part on the determined available transmit power (paragraph 0006). 

Regarding claims 5, 10, 15, and 20, ang, Hussain, and Ke disclose all limitations recited within claims as described above.  Yang also discloses: 
.



7.	Claim 2, 4, 7, 9, 12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hussain in view of Ke and in view of Yi (US 2015/0195781).
Regarding claims 2, 7, 12, and 17, Yang, Hussain, and Ke disclose all limitations recited within claims as described above, but do not expressly disclose these claim features.  
In a similar endeavor, Yi discloses a method and apparatus for reducing transmit power.  Yi also discloses determining the available transmit power for the data transmission from the wireless device (paragraph 0006). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to recognize and provide services to the wireless device based on resources availabilities.  

Regarding claims 4, 9, 14, and 19, Yang, Hussain, and Ke disclose all limitations recited within claims as described above, but do not expressly disclose these claim features.  
In a similar endeavor, Yi discloses a method and apparatus for reducing transmit power.  Yi also discloses determining the pathloss value associated with the wireless device (i.e., selecting bandwidth based on path loss information as described in paragraph 0006). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to recognize and provide services to the wireless device based on resources availabilities.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/Wayne H Cai/Primary Examiner, Art Unit 2644